Citation Nr: 1803525	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service for training from April 1983 to August 1983, and served on active duty from November 1985 to February 1988.  

The case originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied reopening the claim for lack of new and material evidence.  

In April 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the electronic claims file.  

In a November 2016 Board decision, the Board agreed with the RO that new and material evidence had been submitted to reopen the claim.  The Board remanded the claim for further development.  It has since been returned to the Board by the RO for appellate review.  

As discussed below, the Board finds that there was not substantial compliance with its November 2016 remand with respect to the issue addressed herein and that it may not therefore proceed with a determination as to this issue at this time.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Board's November 2016 remand directed the RO to obtain an addendum opinion for the November 2015 VA psychiatric examination.  In the addendum opinion, the examiner noted that the claims file showed no evidence of substance abuse or mental disorder since the November 2015 examination.  The Veteran has since submitted documents showing he has been abusing substances including alcohol, marijuana, and cocaine, as noted in the July 28, 2017 VA treatment notes.  The treatment provider in the note of the same date recommended treatment for depression for the Veteran.  Additionally, the treatment provider listed the Veteran's primary problem as substance abuse, and secondary problems as "depression/ ??? PTSD."  As these documents appear to conflict with the December 2016 VA opinion provided, a new examination should be obtained which includes this new information and explains its relevance to the Veteran's claim for a psychiatric disorder, to include PTSD and depression.  

The Board also finds the December 2016 examiner's opinion vague with respect to his opinion that it is less likely than not that the Veteran has been diagnosed with PTSD at any time during the appeal, that is since July 2007.  A September 2007 treatment note documented "Axis I: PTSD" with respect to the Veteran.  Likewise, a December 27, 2012 treatment note stated "Axis I: PTSD" and then indicated the treatment provider recommended a 2 week treatment program for PTSD in Topeka.  A December 6, 2016 VA note states "Diagnosis: Depression, psychotic disorder."  The examiner did not elaborate on any of these notations, i.e. whether he considered them in his opinion, whether he considered them diagnoses or suggestions for further medical investigation, and how he concluded that none of them were diagnoses.  The Board remand specifically noted that the November 2015 VA psychiatric examination did not address prior diagnoses for PTSD or depression and that was part of the reason for obtaining an addendum opinion.  The December 2016 addendum opinion did not substantially comply with the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make another attempt with the Veteran to obtain any outstanding treatment records pertaining to mental health.  

2.  The AOJ shall arrange for the Veteran to be scheduled for an appropriate VA examination by a psychiatrist in order to determine the precise nature and etiology of his asserted PTSD, depression, and any other mental health disorder.  The claims file, and a copy of this Remand, must be reviewed by the examiner in conjunction with the examination.  

The AOJ shall identify for the examiner the Veteran's claimed stressor(s).  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD or any other acquired psychiatric disorder.  

The examiner shall consider the entire record, including psychological test results.  The examiner shall examine the Veteran and identify all of the Veteran's psychiatric disorders in accordance with DSM-5.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor or stressors (a) is/are related to in-service personal assault; (b) whether the identified stressor(s) is/are adequate to support a diagnosis of PTSD; and (c) whether the Veteran's symptoms are related to the verified stressor.  

If the examiner diagnoses an acquired psychiatric disorder other than PTSD, the examiner should opine whether it is at least as likely as not that the disorder is related to the Veteran's period of active service.  The examiner should also comment on any other diagnosis of an acquired psychiatric disorder found in the record but not found on the current examination, including, but not limited to, September 2007 and December 27, 2012 notations of "Axis I: PTSD," and notes relating to a diagnosis or concern for depression.  This should include a discussion of the accuracy of the diagnosis and its possible relationship to active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

A thorough explanation for any opinion offered must be provided.  If the examiner determines that he or she is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this determination should be offered and any outstanding evidence that would enable the examiner to provide the opinion should be identified.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

3.  After undertaking any necessary additional development, readjudicate the psychiatric disorder issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




